Citation Nr: 1012905	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-06 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an increased disability rating in excess 
of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied an increased 
rating for PTSD.  Subsequently during the appeal, the RO 
granted an increased rating of 50 percent effective 
September 10, 2004.  

In February 2010, the Veteran testified at a hearing at the 
Board's office in Washington, DC, before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.

The issue of a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for increased rating for PTSD was 
received on September 10, 2004.

2.  For the increased rating period from September 11, 2003, 
the date entitlement arose, the Veteran's PTSD has been 
productive of moderate to serious impairment, with an 
inability to establish and maintain effective relationships 
and difficulty adapting to stressful circumstances.  

3.  For the increased rating period beginning on September 
11, 2003, the evidence reflects that the Veteran's PTSD has 
increased in severity but is not productive of total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, for the 
increased rating period beginning on September 11, 2003, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior 
to an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment (medical) records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, in developing the claim, VA obtained the 
Veteran's service treatment records (STRs), and VA treatment 
records.  In addition, VA examinations were provided in 
October 2004, July 2005, and June 2009.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, as the 
duties to notify and assist the Veteran have been fulfilled, 
the Board will address the merits of the claim for increased 
rating for PTSD.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130. 

In this decision, the Board considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, 
and, although noting which criteria have not been met, has 
not required the presence of a specified quantity of 
symptoms in the Rating Schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

As noted below, several treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition 
(DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A score in the range of 51 to 60 
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers). A GAF score of 41 to 50 reflects 
a serious level of impairment (e.g., suicidal ideation, 
severe obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an 
evaluation shall be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on an examiner's assessment of the level of 
disability at the moment of examination).

Analysis of Increased Rating for PTSD

In this case, after a review of the evidence, the Board 
finds that, for the increased rating period from September 
11, 2003 (within one year prior to receipt of increased 
rating claim on September 10, 2004) entitlement to an 
increased rating of 70 percent arose.  For the rating period 
from September 11, 2003, resolving reasonable doubt in the 
Veterans favor, PTSD was shown to be productive of serious 
impairment, with an inability to establish and maintain 
effective relationships and difficulty adapting to stressful 
circumstances.  

The evidence includes an April 2003 VA treatment record, the 
record reflects that the Veteran reported having few 
friends, having irritability at work and being upset about 
the war.  A GAF score of 51 was assigned.  The record 
reflects that on August 21, 2003, the Veteran's mood was 
irritable and his affect was constricted.  The psychologist 
noted that he suspected that most of the memory problems the 
Veteran was having were due to anxiety.  A GAF score of 57 
was assigned.  

In a December 2003 VA treatment record, the Veteran 
complained of irritable mood.  Upon examination, his mood 
was irritable and his affect was restricted.  A GAF score of 
55 was assigned.  In an April 2004 VA treatment record, the 
Veteran reported feeling "up and down."  He reported 
difficulty concentrating, sleep disruption and 
anger/irritability.  Subsequent evidence of record confirms 
that an increase in severity of PTSD symptoms had occurred 
in the year prior to filing his claim for increased rating.  
The GAF scores in the range from 51 to 60 reflect moderate 
symptoms or moderate difficulty in social and/or 
occupational functioning, and having few friends or having 
conflicts with peers or co-workers.  Such symptomatology 
more nearly approximates the requirements for a 70 percent 
disabling rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  

The proper effective date for increased rating claims is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  In making the determination 
that entitlement to an increased rating of 70 percent had 
occurred as of September 11, 2003, the Board has considered 
all of the evidence of record, regardless when it was 
received, and has not limited the evidence considered to a 
one year period prior to receipt of claim for increased 
rating.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

As indicated in Hazan, 10 Vet. App. at 522, in this case, 
the Board has determined that the language "within one year 
from such a date" in 38 U.S.C.A. § 5110(b)(2) and similar 
regulatory language in 38 C.F.R. § 3.400(o)(2) do not 
preclude the assignment of an effective date for the 70 
percent increased rating earlier than the date of receipt of 
increased rating claim.  In reaching the conclusion that the 
evidence of record in this case shows that the "earliest" 
date of factually ascertainable increase included the entire 
one year period prior to the date of receipt of the claim 
for increased rating rather than reading the statutory and 
regulatory requirements as invoking a closed one year period 
based upon when the evidence first showed that entitlement 
arose, the Board has applied the rule of resolving such 
interpretive doubt in the Veteran's favor.  See Brown v. 
Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 
462 (1994) ("interpretive doubt is to be resolved in the 
veteran's favor"), as quoted in Hazan at 521.

During the appeal period, GAF scores have ranged from 49 to 
62, with most scores ranging from the 50 to 55.  GAF scores 
in the range of 51 to 60 indicate moderate symptoms (which 
contemplate occasional panic attacks) or moderate difficulty 
in social or occupational functioning (such as conflicts 
with peers or co-workers).  GAF scores in the range of 41 to 
50 indicate serious symptoms (which contemplates suicidal 
ideation) with serious impairment in social, occupational or 
school functioning (such as no friends).  

The Veteran has not for any period had obsessional rituals 
that interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  The Veteran does have occasional 
suicidal ideation, depression affecting his ability to 
function independently, appropriately and effectively, 
difficulty in adapting to stressful circumstances at work 
and an inability establishing and maintaining effective 
relationships.  

As to suicidal ideation, the Veteran reported suicidal 
thoughts quite often.  During the June 2009 VA examination, 
he noted having suicidal thoughts every two weeks when he 
was working.

In terms of his difficulty adapting to stressful 
circumstances at work, the October 2004 examiner noted that 
the Veteran had experienced an increase in irritability and 
outbursts of anger having resulted in regular arguments with 
co-workers.  The examiner opined that the Veteran's PTSD 
symptoms had a moderate to severe impact on his level of job 
functioning.  During the July 2005 examination, the Veteran 
reported that he was on the verge of retiring because he 
could not function any longer.  He had been written up for 
fights with co-workers and had been reprimanded for abusing 
the sick leave policy.  The examiner opined that the 
Veteran's PTSD symptoms had a serious impact on his level of 
job functioning.  During the June 2009 examination, the 
Veteran reported that he stopped working the year before due 
to his PTSD symptoms.  The Veteran decided to retire when he 
thought that if he continued to work, he would kill himself 
or hurt someone else.  One day, he reported that he brought 
liquor to work and drank it while driving a Metro bus.  

In terms of an inability establishing and maintaining 
effective relationships, the Veteran has been able to 
maintain a relationship with his wife and daughter, but he 
has no close friends.  A July 2005 VA examination noted that 
the Veteran had frequent arguments with his wife and that he 
isolated himself at work and at home because he could not 
relate to people.  The Veteran's daughter submitted a 
statement attesting to how the Veteran has withdrawn from 
everyone.  The Veteran's wife also submitted a statement 
attesting to the Veteran's low tolerance with dealing with 
people.

Based on the above evidence, the Board finds that the 
Veteran has occupational and social impairment with 
deficiencies in most areas, and an inability to establishing 
and maintaining effective relationships.  These findings are 
sufficient to support a 70 percent evaluation for the rating 
period from September 11, 2003.  38 C.F.R. § 4.130.

The Board further finds that, at no time during the 
increased rating period has the Veteran's PTSD 
symptomatology more nearly approximated total occupational 
and social impairment, as required for a higher disability 
rating of 100 percent under Diagnostic Code 9411.  While 
there does appear to be some marginal worsening of the 
Veteran's symptomatology during the course of the appeal, as 
reflected in the Veteran's reports of quitting his job due 
to PTSD symptoms, the Board finds that the evidence also 
reflects that the disability level during the entire course 
of the appeal has consistently more closely approximated the 
criteria for a 70 percent evaluation than that for a 100 
percent evaluation.  See 38 C.F.R. § 4.7.  It is for this 
reason that the Board has also determined that staged 
ratings, pursuant to Hart, are not warranted in this case.

The Board does not find a basis for a 100 percent evaluation 
for any period in this case.  Although the claims file 
indicates that the Veteran experiences relative social 
isolation and has no friends outside of his immediate 
family, the evidence shows that the Veteran has been married 
for over thirty years and maintained a relationship with his 
daughter.  Therefore, it does not appear that the Veteran 
was totally socially impaired for any period.  

The Veteran has not had a persistent danger of hurting 
himself or others.  In June 2009, the Veteran reported 
having suicidal ideation in the past but no current thoughts 
of suicide.  He noted that suicidal thoughts were more 
frequent when he was working and occurred every two weeks.  
This evidence does not show that the Veteran has a 
persistent danger of hurting himself or others.

The Board acknowledges that the Veteran has reported hearing 
helicopters when there was no helicopter there.  The 
evidence does not show that these hallucinations have been 
persistent.

Furthermore, the evidence does not show that the Veteran has 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives, his 
own occupation or his own name.

Moreover, while the Board acknowledges a high degree of 
social impairment in this case, there have been no specific 
examination findings or other evidence of record 
demonstrating total social impairment.  The criteria under 
Diagnostic Code 9411 specify that total occupational and 
social impairment must be shown for a 100 percent 
evaluation.  Absent such a showing, the evidence does not 
support a 100 percent evaluation under these criteria for 
any period of increased rating claim.



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step--a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id.

In this case, the Veteran's disability of PTSD is rated 
under Diagnostic Code 9411, which evaluates mental 
disorders.  This Diagnostic Code essentially takes into 
account the symptoms reported in the record, clinical 
findings, and specifically contemplates degrees of 
occupational and social impairment.  As such, the schedule 
is adequate to evaluate the Veteran's PTSD, so that a 
referral for consideration of an extraschedular rating is 
not warranted.  Because the schedular evaluation 
contemplates the claimant's level of disability and 
symptomatology, no exceptional disability picture is 
demonstrated.  Despite this, the Board notes that the 
Veteran's claim for TDIU is being remanded to the AMC for 
further adjudication.  In addition, there has been no 
evidence of frequent hospitalizations due to his PTSD.

Overall, the evidence supports a 70 percent evaluation, but 
not more, for service-connected PTSD for the appeal period 
from September 11, 2003.  To that extent, the appeal is 
granted.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

A 70 percent evaluation for PTSD, for the rating period from 
September 11, 2003, is granted.


REMAND

In the February 2010 Board personal hearing, the Veteran 
reiterated that he quit his job as a bus driver due to his 
PTSD symptoms.  The RO adjudicated the issue of TDIU in 
December 2008; however, at that time the Veteran's service-
connected PTSD was assigned a 50 percent disability rating.  
In light of this Board decision, the Veteran's PTSD is now 
evaluated as being 70 percent disabling during the relevant 
TDIU claim period.  For these reasons, the TDIU claim should 
be readjudicated in light of the schedular 70 percent 
eligibility to TDIU.  

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, where entitlement to TDIU is raised by 
the record at the time of the increased rating claim or 
during the one-year appeal period following a decision on 
the increased rating claim, a TDIU claim may be part of an 
increased rating claim.  For these reasons, the Board finds 
that the evidence of record has raised a claim for TDIU, and 
the claim for TDIU needs to be readjudicated.

Accordingly, the issue of TDIU is REMANDED for the following 
action:

1.  The RO/AMC should issue the Veteran notice in 
accordance with 38 C.F.R. § 3.159 with regard to 
the claim for TDIU (IU).  Said notice should 
include provision to the Veteran of the 
appropriate TDIU (IU) claim form (VA Form 21-8940) 
and requirements to establish inability to obtain 
or maintain substantially gainful employment due 
to service-connected disabilities.

2.  After completion of the above and any 
additional development deemed necessary, the 
RO/AMC should readjudicate the issue of TDIU (IU).  
If any benefit sought remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case, and should be 
afforded the opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


